Nicor Inc. Birdsall, Inc. Retirement Savings Plan Form 11-K Exhibit 23.01 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement No. 333-107375 of Nicor Inc. on Form S-8 of our report dated June 15, 2011, relating to the financial statements and supplemental schedule of Birdsall, Inc. Retirement Savings Plan, appearing in this Annual Report on Form 11-K of Birdsall, Inc. Retirement Savings Plan for the year ended December 31, 2010. /s/ Deloitte & Touche LLP Chicago, Illinois June 15, 2011
